Citation Nr: 0804945	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 05-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than March 5, 
2003 for the assignment of a 70 percent disability rating for 
recurrent moderate major depression.

2. Entitlement to an effective date earlier than March 5, 
2003 for assignment of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a Board hearing at the RO in June 
2007.


FINDINGS OF FACT

1. On March 5, 2003, the veteran filed a claim for an 
increased rating for service-connected depression and for a 
TDIU rating.

2. The RO granted a disability rating of 70 percent for 
service-connected depression and granted TDIU and assigned an 
effective date of March 5, 2003 for each.

3. On March 15, 2000, the veteran filed a claim for an 
increased rating for service-connected depression.

4. On March 4, 2002, the veteran filed a claim for 
entitlement to TDIU.

5. There is no communication from the veteran or his 
representative prior to March 15, 2000 that constitutes a 
claim for a claim for an increased rating for service-
connected depression.

6. There is no communication from the veteran or his 
representative prior to March 4, 2002 that constitutes a 
claim for TDIU.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to March 5, 2003 
for the assignment of a 70 percent disability rating for 
service-connected recurrent moderate major depression have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2007).

2. The criteria for a TDIU rating were not met prior to March 
5, 2003. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in March 2005, March 2006 and May 2006 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate earlier 
effective date claims, as well as specifying what information 
and evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

The notice as to effective date claims was not issued until 
after the rating decision on appeal had been issued. As such, 
it was not timely; however, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated after the veteran received proper notice. (See 
the September and November 2006 supplemental statements of 
the case.) See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and VA medical examinations. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The RO has treated the veteran's March 5, 2003 application as 
the claim in this appeal and has fixed the veteran's 
effective dates in accordance with this date of receipt of 
claim. The Board finds, however, that the veteran filed 
claims for depression and TDIU prior to this date.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a). An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law. Thomas v. Principi, 16 
Vet. App. 197 (2002). See 38 C.F.R. §§ 3.1(p), 3.155(a). An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought. Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 
Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated. See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant). 

In TDIU cases, once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual unemployability. 
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001). 

On March 15, 2000, the veteran filed a statement requesting 
that the RO "request the VARO to obtain medical records from 
Biloxi for prostate, sexual dysfunction, and depression." 
Additionally, on March 4, 2002, the veteran filed a statement 
which noted that he was unable to function properly at work 
and was retiring because of his disabilities. After resolving 
all benefit of the doubt in favor of the veteran, the Board 
finds that these statements are both claims for entitlement 
to benefits, with the March 15, 2000 statement being a claim 
for an increased rating for depression and the March 4, 2002 
statement being a claim for TDIU.

At his June 2007 Board hearing at the RO, the veteran 
submitted a document dated in January 2002 that he believed 
his representative had filed at the RO on his behalf. He 
believed that this document should serve as his claim in the 
pending appeal. After careful review of the record, however, 
the Board concludes that such document was not filed at the 
RO as it is not located anywhere in the veteran's c-file with 
a date stamp showing receipt by the RO. Therefore, this 
letter does not meet the definition of a claim under the 
provisions of 38 C.F.R. §§ 3.351 or 3.155 as it was never 
filed at VA. As such, it cannot serve as a claim in the 
instant case. 

The veteran also argued that he believed the November 2001 
letter from Dr. North should serve as a claim for TDIU. 
Without addressing whether or not such letter meets the 
definition of a claim under 38 C.F.R. §§ 3.151, 3.155, or the 
standard articulated in Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001), 
the Board notes that such letter was not actually filed at 
the RO until March 18, 2002, as reflected by the date stamp 
of the accompanying cover letter. As noted previously, the 
Board finds that a prior letter, received on March 4, 2002, 
constitutes a claim for TDIU.



Depression 

With respect to the issue of entitlement to an effective date 
prior to March 5, 2003 for the assignment of a 70 percent 
disability rating for recurrent moderate major depression, 
the Board has found the March 15, 2000 correspondence from 
the veteran to the RO to be a claim for an increased 
disability rating for service-connected depression. 
Therefore, the Board must determine when it was factually 
ascertainable that an increase in disability occurred. If the 
veteran's claim was received within one year from such date 
of increase, then the effective date of the increased 
disability rating is the first date that it was factually 
ascertainable that the increase had occurred; otherwise, the 
effective date is the date of VA receipt of the claim for 
increase (in this case, March 15, 2000), or the date 
entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Depression is rated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434; however, the actual criteria for rating 
psychiatric disability other than eating disorders is set 
forth in a General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The relevant medical evidence of record includes VA treatment 
records from March 1999 to March 2003 which show that the 
veteran was always neatly dressed, appropriately groomed, and 
fully oriented during his treatment sessions. The veteran 
repeatedly denied any suicidal or homicidal ideations and his 
thought process was noted to be logical and goal directed 
with no hallucinations. 

In April 1999, his mood and affect were described as sad; in 
July 1999 he had a flat affect, but his mood was stable; in 
February 2000, his mood was sad and his affect was 
constricted, but his conversation was relevant and coherent; 
in May and June 2000, the veteran's mood was described as 
"dour", but he was cognitively intact with normal speech 
and thought process and no evidence of hallucinations; in 
September 2000, the veteran reported feelings of 
hopelessness, fearfulness, helplessness, and sleep problems, 
but he denied psychotic symptoms and he was alert and 
oriented with normal speech and appropriate appearance. In 
2001, VA treatment records show the veteran was neatly 
groomed with no evidence of thought disturbances. 2002 VA 
treatment records also show the veteran was always neatly 
dressed and groomed with normal speech and appropriate 
thought content. December 2002 through March 2003 VA 
treatment records show multiple complaints of a depressed 
mood and some intermittent tearfulness.

A June 2003 VA examination report notes that the veteran 
reported feelings of hopelessness, anxiety, and depression. 
On mental status examination, the veteran was alert, fully 
oriented and rational, but appeared unhappy and dejected. His 
cognitive effectiveness was reduced somewhat due to 
irritability, poor concentration, and low stress tolerance. 
His speech was relevant and fluent. His mood was aggravated 
and sad. His affect was markedly constricted. His memory was 
basically intact, his insight was adequate, and his judgment 
was functional. The examiner opined that the veteran's 
symptoms were moderate in nature.

Subsequent treatment records, in particular a November 2004 
VA examination report, appear to show an increase in the 
severity of the veteran's depressive symptoms.

After careful consideration of the evidence, the Board finds 
that it is not factually ascertainable that the veteran's 
disability increased in severity to warrant a 70 percent 
disability rating for a depressive disorder in the one year 
period prior to the March 15, 2000 claim. The medical 
evidence from March 1999 to March 2000 contains no evidence 
of impaired speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory, 
judgment, or abstract thinking; suicidal ideation; 
obsessional rituals; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships. In fact, the medical evidence during this time 
period establishes that the veteran was always neatly 
dressed, appropriately groomed, coherent, and fully oriented 
during his treatment sessions with no evidence of impaired 
thought or hallucinations. 

As noted above, if the competent medical evidence of record 
does not factually establish that an increase in disability 
occurred in the one year period prior to the date the claim 
for increase was filed, then the effective date of the 
increased rating shall be the date of the claim, or the date 
the increase in severity actually occurred, whichever is 
later. 

The Board has established that the veteran's claim of 
entitlement to an increased rating for a depressive disorder 
was filed on March 15, 2000. The competent medical evidence 
of record shows that from March 15, 2000 to March 5, 2003, 
the veteran's mood was described alternatively as dour, sad, 
depressed, hopeless, or fearful, but he was always fully 
oriented, neatly and appropriately dressed and groomed, and 
cognitively intact with normal speech and thought process, 
and no evidence of impaired speech, panic attacks. difficulty 
in understanding complex commands, impairment of memory, 
judgment, or abstract thinking, suicidal ideation, 
obsessional rituals, impaired impulse control, or spatial 
disorientation. Therefore, the Board finds that it is not 
factually ascertainable that the veteran's disability 
increased in severity at any point between the March 15, 2000 
claim for an increase in disability rating and the current 
March 5, 2003 effective date in order to warrant a 70 percent 
disability rating prior to March 5, 2003. 

As such, the Board finds that preponderance of the evidence 
is against the claim for an earlier effective date. 
Therefore, the benefit-of-the doubt doctrine is inapplicable 
and the claim for an earlier effective date than March 5, 
2003 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

TDIU

The Board has found the March 4, 2002 statement to be a claim 
for TDIU. Thus, the Board must now determine when it was 
factually ascertainable that TDIU was warranted. If the 
veteran's claim was received within one year from such date, 
then the effective date of the award of TDIU is the first 
date that it was factually ascertainable that TDIU was 
warranted; otherwise, the effective date is the date of VA 
receipt of the claim for TDIU (in this case, March 4, 2002), 
or the date entitlement arose, whichever is later. See 
38 C.F.R. § 3.400(o).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU), there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16. In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). In both 
cases, there must be a finding that the veteran is 
unemployable solely by reason of service-connected 
disabilities. 

The Board must consider whether the veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After careful consideration of the evidence, the Board finds 
that it is not factually ascertainable that TDIU was 
warranted at any point in the one year period prior to the 
March 4, 2002 claim, or at any point prior to the current 
March 5, 2003 effective date for TDIU. The relevant competent 
medical evidence of record during the time period in question 
shows that several medical professionals found the veteran 
was limited in performing his job duties because of service 
and nonservice-connected disabilities, but there is no 
competent medical evidence demonstrating that the veteran was 
unable to secure all forms of substantial employment based 
solely on his service-connected disabilities during this time 
period.

A November 2001 letter from Dr. North states that the 
repetitive lifting and bending required by the veteran's job 
exacerbated his arthritis symptoms. A November 2001 letter 
from Dr. Rosenquist states that the veteran was under her 
care for several medical conditions, including 
osteoarthritis, chronic knee, wrist, and ankle pain, and 
depression. She stated that after reviewing the veteran's 
daily housekeeping duties, she felt he was unable to perform 
these duties due to his ongoing medical conditions. A 
November 2001 letter from Dr. Leavengood states that the 
veteran's chronic rhinitis was aggravated by his work 
environment. There is also a November 2002 letter from the 
Office of Personnel Management notifying the veteran that his 
application for disability retirement had been approved.

Finally, the record includes a letter from the Social 
Security Administration (SSA) which shows that the SSA 
determined that the veteran was too disabled to work as of 
January 1, 2002. The letter shows that the SSA considered the 
veteran's rhinitis, cervical and lumbar stenosis, bilateral 
carpal tunnel syndrome, osteoarthritis of the shoulder, 
elbows, knees, and ankles, and neurotic depression as 
rendering the veteran too disabled to work. However, the 
veteran is not service-connected for cervical and lumbar 
stenosis, bilateral carpal tunnel syndrome or osteoarthritis 
of the shoulders, elbows, knees, ankles.

Although these medical opinions suggest that the veteran is 
limited in his employment options due to his myriad of 
disabilities, and in fact could not perform the job duties of 
his last occupation, none of these opinions state that based 
solely on the veteran's service-connected disabilities, the 
veteran could not secure any form of substantial employment 
consistent with his education and work experience at any 
point from March 4, 2001 (the year prior to the date of 
claim) to March 5, 2003 (the current effective date). As 
such, it is not factually ascertainable that TDIU was 
warranted at any point prior to the current March 5, 2003 
effective date for TDIU.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an effective date earlier than March 5, 2003 
for the assignment of a 70 percent disability rating for 
recurrent moderate major depression is denied.

Entitlement to an effective date earlier than March 5, 2003 
for assignment of a total disability rating based on 
individual unemployability (TDIU) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


